PER curiam:
I
En julio de 1997 el Sr. Raúl Serrano Pérez presentó una queja contra la Leda. Aurora Ron Menéndez. Contestada la queja, y referida al Procurador General, éste rindió un primer informe y un informe complementario. El 12 de fe-brero de 1999 ordenamos el archivo de la queja “sujeto a la devolución de cien dólares ($100.00) al quejoso ofrecido por la letrada”. Resolución de 12 de febrero de 1999.
El 7 de abril de 1999, el señor Serrano Pérez compareció ante nos para informar que había hecho un sinnúmero de llamadas a la licenciada Ron Menéndez y que ella, a pesar de indicarle que enviaría el dinero al Tribunal Supremo, no lo había hecho.
El 21 de abril de 1999, por segunda ocasión, le ordena-mos a la licenciada Ron Menéndez que en el término de cinco (5) días le remitiera al querellante, en persona o por correo con acuse de recibo, la cantidad de cien dólares ($100). También le ordenamos mostrar causa por la cual no debería ser sancionada por no cumplir con nuestra Resolu-ción de 12 de febrero de 1999.
El 20 de mayo compareció nuevamente el señor Serrano Pérez para informar que la licenciada Ron Menéndez no había dado cumplimiento a nuestra orden. La licenciada Ron Menéndez tampoco compareció a mostrar causa que justificara su incumplimiento.
Por tercera ocasión, el 24 de mayo de 1999, bajo aperci-bimiento de ser suspendida del ejercicio de la abogacía, le concedimos un término de cinco (5) días a la licenciada Ron Menéndez para cumplir con nuestra Resolución de 21 de abril de 1999.(1) El 15 de junio de 1999, compareció el señor Serrano Torres y nos informó que la querellada no había dado cumplimiento a nuestra última orden.
*107E1 20 de julio de 1999, el señor Serrano Pérez nos envió copia de dos (2) mociones que alegadamente la licenciada Ron Menéndez presentó ante este Foro. En ellas alega que envió un giro por cien dólares ($100) a este Tribunal y que la moción de 14 de abril de 1999, que alegadamente pre-sentó, “fue recibida por personal del Honorable Tribunal Supremo para el seis (6) de mayo de 1999, según se des-prende del acuse de recibo número 0-573535735”. Segunda moción informativa sobre cumplimiento con orden del 12 de febrero. Sin embargo, un examen del expediente revela que no se ha recibido ninguna de las referidas mociones, como tampoco el giro por los cien dólares ($100).
HH hH
Los abogados tienen la obligación ineludible de responder diligentemente a los requerimientos de este Tribunal, particularmente cuando se trata de una queja presentada en su contra que es investigada, independientemente de sus méritos, ya que la naturaleza de la abogacía requiere escrupulosa atención y obediencia a las órdenes del Tribunal Supremo, particularmente en la esfera profesional. In re Melecio Morales, 144 D.P.R. 824 (1998); In re Guemárez Santiago II, 146 D.P.R. 637 (1998); In re Velázquez Quiles, 146 D.P.R. 30 (1998); In re Osorio Díaz, 146 D.P.R. 39 (1998).
En el caso de epígrafe el 12 de febrero de 1999 le orde-namos a la licenciada Ron Menéndez que le devolviera al querellante cien dólares ($100) que ella misma había ofre-cido devolver. Han pasado más de cinco (5) meses y la li-cenciada Ron Menéndez no ha cumplido nuestra enco-mienda, ni ha comparecido para justificar su incumplimiento.
La conducta irresponsable de la licenciada Ron Menén-dez ha colocado al querellante en la posición de tener que comparecer en varias ocasiones ante nos para informar so-*108bre el incumplimiento con nuestras órdenes, sometiéndolo a los gastos ordinarios que esto conlleva. La conducta de la Leda. Aurora Ron Menéndez evidencia una falta de respeto a este Tribunal, lo cual no hemos de tolerar.
En vista de esas circunstancias, se decreta la suspensión indefinida al ejercicio de la abogacía y la notaría de la Leda. Aurora Ron Menéndez.

Se dictará la sentencia correspondiente.

El Juez Presidente Señor Andréu García no intervino.

 Dicha resolución fue notificada por la Oficina del Alguacil el 16 de junio.